            Case 2:16-cv-00287-cr Document 288-1 Filed 08/03/20 Page 1 of 2

                                                                                 ,- u·,,t:~ :i.•,'1 cOUR1
                                                                               U :) ltV 1,,..iv   r     \J....--

                                                                              OISTRiCT      Cf   YERMOr,      I
                                                                                         FILED

                                                                              ?071 AUG -3 PH t: Sl
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT

GARRET SITTS, et al.,
                   Plaintiffs

                vs.                                  Civil Action No. 2:16-cv-287-cr

DAIRY FARMERS OF AMERICA,
 INC. and DAIRY MARKETING
 SERVICES, LLC,
                 Defendants

                         AFFIDAVIT OF MARVIN BESHORE
                IN SUPPORT OF MOTION FOR ADMISSION PRO HA C VICE

       I, Marvin Beshore, make this affidavit in support of this motion for my admission to appear

and practice in this Court in the above-captioned matter as counsel pro hac vice pursuant to Local

Rule 83.l(b).

       I, Marvin Beshore, being duly sworn, do hereby depose and say as follows:

       1.       I am of-counsel with the law firm of Johnson, Duffie, Stewart & Weidner.

       2.       My business address is 301 Market Street, P.O. Box 109, Lemoyne, PA 17043.
                My additional contact information is listed below.

       3.       I am a member in good standing of the bars of Pennsylvania (Bar No. 31979) and
                New York (Bar No. 4531620). I am also admitted to practice in the following
                courts: U.S. District Court - Middle District of Pennsylvania; the U.S. District
                Court - Eastern District of Pennsylvania; the U.S. District Court - Western District
                of Pennsylvania; the U.S. District Court - Eastern District of Michigan; the U.S.
                District Court - District of Columbia; the U.S. District Court - Arizona; the U.S.
                Supreme Court; the U.S. Court of Appeals - D.C. Circuit; the U.S. Court of Appeals
                - Third Circuit; the U.S. Court of Appeals - Sixth Circuit; the U.S. Court of
                Appeals - Seventh Circuit; the U.S. Court of Appeals - Eighth Circuit; the U.S.
                Court of Appeals - Tenth Circuit.

       4.       There are no disciplinary proceedings pending against me in any jurisdiction. I
                have never been subject to any suspension, disbarment or disciplinary proceeding
                in any jurisdiction. I have not, either by resignation, withdrawal, or otherwise,
                ever terminated or attempted to terminate my office as attorney in order to avoid
                administrative, disciplinary, disbarment, or suspension proceedings.
            Case 2:16-cv-00287-cr Document 288-1 Filed 08/03/20 Page 2 of 2




       5.       I have reviewed and am familiar with the Federal Rules of Civil and Criminal
                Procedure, the Local Rules of the United States District Court for the District of
                Vermont and the Vermont Rules of Professional Conduct.

       6.       A current Certificate of Good Standing from the Supreme Court of Pennsylvania is
                attached to this Affidavit as Exhibit "A".

       7.       I designate,~ ti ~h. &~       I ~ as my agent for service of process and the
                District ofvennonas th~orum for the resolution of any dispute arising out ofmy
                admission.



       I certify and attest that the foregoing statements made by me are true. I am aware that if

any of the foregoing statements made by me are false, I am subject to the penalties of perjury.



Dated: July 31, 2020



                                                      Respectfully submitted,

                                                      JOHNSON, DU FIE, STEWART & WEIDNER



                                                      ~hore
                                                      I.D. No. 31979
                                                      301 Market Street~ P.O. Box 109
                                                      Lemoyne, PA 17043-0109
                                                      Phone: (717) 761-4540
                                                      Email: mbeshore@johnsonduffie.com
